MATTER OF

C—N—J-

In SECTION 245 Proceedings
A-6826124

Decided by District Director December 15, 1960
Approved by Assistant Commissioner
Adjustment of status—Section 245—Effect of admission as immigrant.
The benefits of section 245 of the Immigration and Nationality Act, for which
rmly nonimmigrants were eligible prior to the amendment of July 14, 1960, are
extended to otherwise eligible aliens who were inspected and admitted as immigrants and who did not participate in fraud or deceit in gaining admission.

BEFORE THE DISTRICT DIRECTOR

DISCUSSION: The applicant, a 31-year-old married female, native and citizen of China, last entered the United States at San
Francisco, California, on December 17, 1947. She was admitted as
a nonquota immigrant under section 1, Act of December 28, 1945,
upon the basis of her marriage to a United States citizen,
who was a member of the armed services. Since entry, she has given
birth to four children, all of whom were born in Providence,
Louisiana.
Her spouse, C—C--J—, voluntarily confessed to the Immigration
and Naturalization Service on February 11, 1959, that he was not a
citizen of the United States as he had prevously claimed, and that
he entered the United States on a false claim to citizenship. This
confession revealed his wife's illegal immigration status. The applicant has testified that at the time of her entry into the United
States she did not know that her husband was not a United States
citizen.
Applicant's spouse acquired United States citizenship by naturalization at Shreveport, Louisiana, on December 11, 1959. He submitted a petition to accord the applicant nonquota status under
section 101(a) (27) (A) of the Immigration and Nationality Act,
which petition was approved on October 31, 1960. The applicant
has submitted an application on Form 1-485 for adjustment of her
status to that of a permanent, resident pursuant to section 245 of
the.Immigration and Nationality Act.

141

Prior to amendment by the Act of July 14, 1960, section 245 by
its terms was available only to nonimr.qigrants. Since that date,
any alien "other than an alien crewman, who was inspected and admitted or paroled into the United States" is eligible to apply for the
benefits of section 245.
The record discloses that the applicant was "inspected and ad-

as an immigrant and did not participate in any fraud or
deceit in gaining admission as such. Since she has been accorded
nonquota status, an immigrant visa is immediately available to her.
She has resided in the United States for a period of thirteen years,
is married to a United States citizen and has four minor United
States citizen children. She has established that she is a person of
mitted"

good moral character. The requirements of the statute have been
met. It is concluded that the facts and circumstances in this case

merit favorable exercise of the Attorney General's discretionary
authority.

ORDER: It is ordered that the application for status as a permanent resident under section 245 of the Immigration and Nationality
Act be and the same is hereby granted.

142

